                 Case 3:19-cr-00493-SI Document 81 Filed 11/16/20 Page 1 of 2




1

2

3

4

5

6

7

8

9
10

11                                     UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA

13                                          SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                        ) CASE NO. CR 19-0493 SI
15                                                    )
             Plaintiff,                               ) [PROPOSED] PRELIMINARY ORDER OF
16                                                    ) FORFEITURE
        v.                                            )
17                                                    )
     BRANDON DEMOND FRERE,                            )
18                                                    )
             Defendant.                               )
19                                                    )
                                                      )
20
             Having considered the application for a preliminary order of forfeiture filed by the United States
21
     and the plea agreement entered on December 20, 2019 wherein the defendant, Brandon Demond Frere,
22
     admitted to the forfeiture allegation, and good cause appearing,
23
             IT IS HEREBY ORDERED that the following property is forfeited to the United States:
24
                      a. All assets seized on or about July 26, 2019, from Brown Brothers Harriman & Co.,
25
                          Private Bankers (“BBH”), Account ending in xxx713-9, including any appreciation or
26
                          interest accrued thereon;
27

28
     [PROPOSED] PRELIMINARY ORDER OF FORFEITURE
     CR 19-0493 SI                           1
                Case 3:19-cr-00493-SI Document 81 Filed 11/16/20 Page 2 of 2




 1                  b. $495,000.00 in U.S. currency seized from a black plastic bag during searches of

 2                      14757 Morelli Lane, Sebastopol, CA, and 14755 Morelli Lane, Sebastopol, CA on or

 3                      about December 21, 2018;

 4 pursuant to Title 18, United States Code, Sections 981(a)(1)(C), 982 and Title 28, United States Code,

 5 Section 2461(c) and the procedures outlined in Rule 32.2 of the Federal Rules of Criminal Procedure

 6 and Title 21, United States Code, Section 853;

 7          IT IS FURTHER ORDERED that the United States, through its appropriate agency, shall seize
 8
     the forfeited property forthwith and publish on www.forfeiture.gov, a government website for at least
 9
     thirty days, notice of this Order, notice of the government’s intent to dispose of the property in such
10
     manner as the Attorney General may direct and provide notice that any person, other than the defendant,
11
     having or claiming a legal interest in the property, must file a petition with the Court and serve a copy
12
     on government counsel with (30) days of the final publication of notice or of receipt of actual notice,
13

14 whichever is earlier;

15          IT IS FURTHER ORDERED that the government may conduct discovery in order to identify,

16 locate or dispose of property subject to forfeiture in accordance with Rule 32.2(b)(3) of the Federal

17 Rules of Criminal Procedure; and

18          IT IS FURTHER ORDERED that the Court to retain jurisdiction to enforce the Preliminary

19 Order of Forfeiture, and to amend it as necessary, pursuant to Federal Rule of Criminal Procedure

20 32.2(e).

21          IT IS FURTHER ORDERED that, pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal

22 Procedure, this Preliminary Order of Forfeiture shall become final as to the defendant at the time of

23 sentencing and shall be made part of the sentence and included in the judgment.

24

25            IT IS SO ORDERED this 16 th day of November               2020.

26

27                                                 __________________________
                                                   HON. SUSAN ILLSTON
28                                                 United States District Judge
     [PROPOSED] PRELIMINARY ORDER OF FORFEITURE
     CR 19-0493 SI                           2
